Case 2:20-cv-13256-TGB-CI ECF No. 24-1, PageID.556 Filed 07/19/21 Page 1 of 4




                      EXHIBIT A
                                                                                                          OMB Control No.: 2127-0004
         Case 2:20-cv-13256-TGB-CI ECF No. 24-1, PageID.557 Filed 07/19/21 Page 2 of 4
Part 573 Safety Recall Report                                                            20V-701

       Manufacturer Name : General Motors LLC
        Submission Date : NOV 13, 2020
       NHTSA Recall No. : 20V-701
  Manufacturer Recall No. : N202311730


 Manufacturer Information :                                            Population :
  Manufacturer Name : General Motors LLC                                 Number of potentially involved : 50,932
            Address : 29427 Louis Chevrolet Road                       Estimated percentage with defect : 1 %
                      MAIL CODE 480-210-2V WARREN MI
                      48093
      Company phone : 586-596-1733


Vehicle Information :

                 Vehicle 1 : 2017-2019 Chevrolet Bolt EV
              Vehicle Type :
                Body Style :
              Power Train : NR
   Descriptive Information : The condition is specific to battery cells produced at LG Chem’s Ochang, Korea plant
                             that are design level N2.1. Manufacturing records were used to identify vehicles built
                             with battery cells of this design level that were produced at this facility.

                               All 2017-2018 Bolts are affected as well as certain 2019 Bolts with design level N2.1
                               batteries manufactured at the LG Chem’s Ochang plant.

          Production Dates : JUL 26, 2016 - SEP 10, 2019
              VIN Range 1 : Begin :            NR                  End : NR                                 Not sequential



Description of Defect :

     Description of the Defect : General Motors has decided that a defect which relates to motor vehicle safety
                                 exists in certain 2017-2019 model year Chevrolet Bolt EV vehicles. A certain
                                 number of these vehicles were built with high voltage batteries produced at LG
                                 Chem’s Ochang, Korea facility that may pose a risk of fire when charged to full,
                                 or very close to full, capacity. While our investigation into this condition
                                 continues, GM has developed software that will limit vehicle charging to 90% of
                                 full capacity to mitigate this risk.
                      FMVSS 1 : NR
                      FMVSS 2 : NR
 Description of the Safety Risk : If the batteries in certain vehicles within this population are charged to full
                                  capacity, or very close to full capacity, the batteries may pose a risk of fire.



                         The information contained in this report was submitted pursuant to 49 CFR §573
        Case 2:20-cv-13256-TGB-CI ECF No. 24-1, PageID.558 Filed 07/19/21 Page 3 of 4
Part 573 Safety Recall Report                                                          20V-701                 Page 2




     Description of the Cause : General Motors and LG Chem are currently investigating the cause of this
                                 condition.
 Identification of Any Warning The battery may emit smoke or heat, and the condition may melt or damage
                that can Occur : the battery and other vehicle components.



Involved Components :


       Component Name 1 : Battery ASM-High VLTG
    Component Description : High Voltage Battery Pack
  Component Part Number : 24285164, 24286670, 24286783, 24289545, 24290235, 24289548



       Component Name 2 : Battery ASM-High VLTG
    Component Description : High Voltage Battery Pack
  Component Part Number : 24291630, 24295959, 24289549, 24291802, 24295962, 24288644




Supplier Identification :

 Component Manufacturer
    Name : LG Electronics
  Address : 363-8 Gyeongseo-dong, Seo-gu,
            Incheon FOREIGN STATES
  Country : Korea, Republic of




Chronology :
 From July 20, 2020 through August 26, 2020, GM received four claims alleging that the high-voltage battery
 pack in a Chevrolet Bolt vehicle caused a fire. GM opened a product investigation on August 26, 2020 to
 investigate these claims.

 From August 26, 2020 through November 5, 2020, GM's product investigation team conducted field- and
 warranty-data searches and onsite vehicle inspections to investigate the origin of the alleged fires. GM also
 worked with LG Chem, the supplier of the high-voltage battery cells, to identify a potential root cause. In total,
 GM has identified 12 fire-related allegations involving 2017 through 2019 model year Chevrolet Bolt vehicles
 that may be battery-related.

 Of these 12 claims, GM has, to date, confirmed that a battery-related fire appears to have occurred in five cases.


                       The information contained in this report was submitted pursuant to 49 CFR §573
        Case 2:20-cv-13256-TGB-CI ECF No. 24-1, PageID.559 Filed 07/19/21 Page 4 of 4
Part 573 Safety Recall Report                                                          20V-701                 Page 3




 These five incidents occurred on: March 17, 2019; June 29, 2020; July 4, 2020; July 30, 2020; and August 25,
 2020. GM has pre-incident battery state-of-charge data on four of these incidents; in all four cases, the vehicle's
 high-voltage battery pack appears to have been at a high state of charge, according to the available data, just
 before the fire occurred.

 GM updated NHTSA regarding the status of its investigation on September 2, 2020; September 16, 2020;
 September 30, 2020; and October 21, 2020. On November 5, 2020, GM’s Safety and Field Action Decision
 Authority decided to conduct a safety recall.




Description of Remedy :

   Description of Remedy Program : As an interim remedy, dealers will reprogram the hybrid propulsion
                                   control module 2 (HPCM2) to limit full charge to 90%. Until this interim
                                   remedy is completed, customers should enable either “Hilltop
                                   Reserve” (for 2017-18 model year vehicles) or “Target Charge Level” (for
                                   2019 model year vehicles) using their vehicle’s infotainment center. These
                                   two features will limit the vehicle’s state of charge to 90% until the HPCM2
                                   software recalibration is applied. If customers are unable to successfully
                                   make these changes, or do not feel comfortable making these changes, they
                                   will be advised to not park their car in their garage or carport until after
                                   they have visited their dealer.
                                   Pursuant to 49 C.F.R. § 573.13(d)(1), all covered vehicles are under
                                   warranty, so reimbursement is not offered.
    How Remedy Component Differs The revised software will limit the vehicle’s full charge to 90% of the
        from Recalled Component : battery’s capacity.
Identify How/When Recall Condition Design level N2.1 battery cells were no longer used in production after
        was Corrected in Production : 2019 model year.


Recall Schedule :
     Description of Recall Schedule : Dealers will be notified on November 13, 2020. GM will notify customers
                                      pursuant to the customer notification strategy that GM reviewed with
                                      NHTSA on November 12, 2020. GM will provide estimated owner
                                      notification dates for a final remedy when available.
  Planned Dealer Notification Date : NOV 13, 2020 - NOV 13, 2020
  Planned Owner Notification Date : NOV 23, 2020 - NOV 23, 2020


 * NR - Not Reported




                       The information contained in this report was submitted pursuant to 49 CFR §573
